Citation Nr: 1041986	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-10 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether a clear and unmistakable error exists in a May 1997 
rating decision denying service connection for a bilateral knee 
disorder and a low back disorder.

2.  Whether a clear and unmistakable error exists in a May 1997 
rating decision denying service connection for a bilateral knee 
disorder and a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1992 to October 1996. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The Board notes that the Veteran was granted service connection 
for a lumbar strain in a January 2009, effective May 11, 2006.  
This grant of service connection does not moot the issue of 
whether there was CUE in the rating decisions denying service 
connection for a low back disorder in May 1997 and November 2004, 
however.  

The  issue of service connection for a bilateral knee 
disorder has been raised by the Veteran's representative 
in his September 2010 Appellant's Brief but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The May 1997 RO rating decision denying service connection 
for a bilateral knee disorder and a low back disorder was 
consistent with and reasonably supported by the evidence then of 
record and the existing legal authority, and it did not contain 
undebatable error that would have manifestly changed the outcome. 
 
2.  The November 2004 RO rating decision denying service 
connection for a bilateral knee disorder and a low back disorder 
was consistent with and reasonably supported by the evidence then 
of record and the existing legal authority, and it did not 
contain undebatable error that would have manifestly changed the 
outcome.



CONCLUSIONS OF LAW

1.  The May 1997 RO rating decision denying service connection 
for a bilateral knee disorder and a low back disorder was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.105 (2010).

2. The November 2004 RO rating decision denying service 
connection for a bilateral knee disorder and a low back disorder 
on the basis of no new and material evidence being received was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.105.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

The law provides that when an RO renders an adverse decision, a 
claimant has the right to disagree with that decision by filing a 
notice of disagreement within one year from the date of mailing 
of notice of the decision. Absent such appeal, the adverse 
decision becomes final. See 38 U.S.C.A. § 7105(b)(1) (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.302 (2010); see also 38 U.S.C. § 
4005(c) (West 2002); 38 C.F.R. §§ 3.104, 19.118, 19.153 (2010).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  A claim 
of CUE is a form of collateral attack on an otherwise final 
rating decision by a VA regional office.  See Disabled Am. 
Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).  For CUE 
to exist: (1) either the correct facts, as they were known at 
that time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the outcome would have been manifestly different if 
the error had not been made; and (3) the error was based on the 
record and law that existed at the time of the prior adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  
In other words, the error must be of a type that is outcome-
determinative, and subsequently developed evidence may not be 
considered in determining whether an error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). 
 
The Court has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are 
undebatable, so that it can be said that reasonable minds could 
only conclude that the original decision was fatally flawed at 
the time it was made."  Russell v. Principi, 3 Vet. App. at 313.  
"It must always be remembered that [clear and unmistakable 
error] is a very specific and rare kind of 'error.'"  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Hence, a disagreement with how 
VA evaluated the facts of a case is inadequate to raise the claim 
of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 
92, 95 (1995).  Moreover, a failure on the part of the RO to 
fulfill its statutory duty to assist a Veteran with the 
development of facts pertinent to a claim does not constitute 
CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

Analysis

In the present case, as a threshold matter, the Board finds that 
the arguments advanced by the Veteran allege clear and 
unmistakable error with the requisite specificity.  See Simmons 
v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore 
adjudicate the merits of the CUE claim.

The Veteran contends that a May 1997 RO rating decision denying 
service connection for a bilateral knee condition and a low back 
injury condition and a November 2004 rating decision denying 
service connection for a bilateral knee condition and a low back 
condition were both clearly and unmistakably erroneous.  

The evidence that was considered by the RO in May 1997 rating 
decision consisted of the Veteran's service treatment records and 
a December 1996 VA examination report.  The rating decision 
noted, and a review of the record confirms, that the Veteran's 
service treatment records indicated that the Veteran was treated 
for back trouble and knee trouble during service.  At the time of 
the May 1997 rating decision, however, the RO noted that the x-
ray evidence from the December 1996 VA examination was considered 
negative for both the back and the knees and that pain is 
considered a symptom or manifestation and is not itself a disease 
process.  In addition, the RO noted that there was no objective 
evidence to support the assessment of internal derangement of the 
knees.  

Based the evidence before it at the time, the RO issued the May 
1997 rating decision which denied service connection for a low 
back injury condition and a bilateral knee condition.  The 
Veteran was notified of that decision and of his appellate 
rights, but did not appeal the RO's May 1997 rating decision. 
Consequently, the May 1997 rating decision represents a final 
decision.

The evidence that was considered by the RO in November 2004 
rating decision was the Veteran's July 2004 claim statement (no 
other evidence was submitted by the Veteran).  The rating 
decision noted that the Veteran was originally denied service 
connection because the evidence at the time did not show the 
conditions existed and that it was now denied because no new and 
material evidence had been submitted.  

Based the evidence before it at the time, the RO issued the 
November 2004 rating decision which denied service connection for 
a low back condition and a bilateral knee condition.  The Veteran 
was notified of that decision and of his appellate rights, but 
did not appeal the RO's November 2004 rating decision.  
Consequently, the November 2004 rating decision represents a 
final decision.

The Veteran maintains that the May 1997 and November 2004 rating 
decisions constitute CUE for three reasons.  First, the Veteran, 
through his representative in a May 2006 statement, asserts that 
CUE exists because his service treatment records show a diagnosis 
of the conditions, which included physical therapy treatment.  
The Veteran's argument is tantamount to his disagreement with the 
manner in which the facts of record were weighed or evaluated, 
specifically, that there was evidence of record at the time that 
should have established a service-connected disability.  He has 
therefore not alleged clear and unmistakable error within the 
meaning of applicable law.  Crippen v. Brown, 9 Vet. App. 412, 
417-418 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  This is simply an 
allegation that the RO in May 1997 and November 2004 improperly 
weighed and evaluated the evidence, which may not support a 
finding of CUE.  Fugo, 6 Vet. App. at 43-44.  Accordingly, CUE is 
not shown on this basis.  

Second, the Veteran's representative in May 2006 argues that the 
May 1997 and November 2004 rating decisions contained CUE because 
the RO did not afford the Veteran an adequate physical 
examination.  However, the duty to obtain an adequate medical 
opinion concerns the duty to assist, and, as indicated, any 
breach of the duty to assist in the development of his claim 
cannot serve as a basis for CUE.  See Caffrey, 6 Vet. App. at 
384.  Therefore, the Board finds that the May 1997 and November 
2004 rating decisions do not contain CUE on the basis that the RO 
did not provide the Veteran an adequate VA examination.  

Third, the Veteran argues in his July 2007 Substantive Appeal 
that the May 1997 and November 2004 rating decisions contained 
CUE because the RO did not provide the Veteran an examination.  
The Board finds that this argument is without merit for two 
reasons.  As was previously acknowledged by the Veteran (and 
shown by a review of the claims file), the Veteran was provided a 
VA medical examination in December 1996.  Moreover, as was noted 
by the Board above, the duty to obtain a medical examination 
concerns the duty to assist, and, as indicated, any breach of the 
duty to assist in the development of his claim cannot serve as a 
basis for CUE.  Id.  Therefore, the Board finds that the rating 
decisions do not contain CUE on the basis that the RO did not 
provide the Veteran a VA examination.  

In conclusion, the Board finds that the correct facts, as known 
at the time, were before VA adjudicators in May 1997 and November 
2004, and the statutory and regulatory provisions extant at the 
time were correctly applied.  In support of his claim, the 
Veteran has raised allegations that involve (1) whether the RO 
met its statutory duty to assist in the development of the claim 
and (2) whether the RO properly weighed and evaluated the 
evidence of record at the time of the May 1997 and November 2004 
rating decisions.  These considerations do not constitute CUE 
and, in any event, there were no errors which were undebatable 
and of the sort which, had they not been made would have 
manifestly changed the outcome of the RO's decision.  For these 
reasons, the Board finds that there was not CUE in the May 1997 
and November 2004 rating decisions denying service connection for 
a bilateral knee disorder and a low back disorder.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.105.

Duties to Notify and Assist

As to the Veteran's claim that there was CUE in May 1997 and 
November 2004 RO rating decisions, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002), 
does not apply to CUE actions.  See Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding that VCAA does not apply to RO CUE 
claims); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding VCAA does not apply to Board CUE motions).  Thus, no 
further discussion of the notification or development of this 
claim is necessary.


ORDER

A May 1997 rating decision, which denied service connection for a 
bilateral knee disorder and a low back disorder, was not clearly 
and unmistakably erroneous, and the claim to have the rating 
decision reversed is denied.

A November 2004 rating decision, which denied service connection 
for a bilateral knee disorder and a low back disorder on the 
basis of no new and material evidence being received, was not 
clearly and unmistakably erroneous, and the claim to have the 
rating decision reversed is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


